DETAILED ACTION
This action is in reply to Applicant’s Request for Continued Examination submitted 28 November 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, pages 7-9 submitted 28 October 2022 with respect to Claims 9 and 15 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pabbisetty et al. US 2020/0057474, in view of Lee et al. US 2018/0183259.
Regarding Claim 9, Pabbisetty teaches a power supply apparatus comprising: 
a power transmission controller (105, fig. 5) configured to transmit a power transmission signal (beam-like electromagnetic wave  10a, fig. 2) for power supply; and 
a receiver (104, fig. 5) configured to receive, from another power supply apparatus (measurement device 50, fig. 2), information on a wireless system (service area including wireless communication devices, fig. 2 and refer to [0093]) to which neither the power supply apparatus nor the another power supply apparatus belongs, the wireless system being a wireless system other than a power supply system, and the information being generated by using a wireless signal (The receiving module 104 receives the feedback information (first information) transmitted from the measurement device 50 via the second communication device 16, refer to [0052]) received by the another power supply apparatus from a wireless device (40a, 40b, or 40c, fig. 2) that belongs to the wireless system, 
wherein the power transmission controller is configured to: determine at least one of a transmission time at which the power transmission signal is transmitted, a transmission direction in which the power transmission signal is transmitted, a power level of the power transmission signal, or a frequency of the power transmission signal, using the information on the wireless system (It is to be noted that the feedback information acquired by the analysis module 502 includes a frequency channel (frequency band) in which the wireless signals in other wireless communication systems are transmitted, a signal strength (RSSI: received signal strength indicator) of the wireless signal, and the like. In addition, the feedback information may include a usage rate (usage frequency) of each frequency channel in other wireless communication systems., refer to [0058]-[0059]); and 
transmit the power transmission signal based on the determined at least one of the transmission time, the transmission direction, the power level, or the frequency (the control module 105 controls the electromagnetic wave for power supply (electromagnetic wave for transmitting power) transmitted from the wireless power transmitter 10 based on the feedback information received by the receiving module 104 and the position information of the measurement device 50 stored in the database 102., refer to [0066]-[0067]).
Pabbisetty teaches wherein the receiver is configured to receive, from another apparatus information on a wireless system, however is silent wherein the apparatus is another power supply apparatus.
Lee teaches wherein the receiver (1800 or 1810, fig. 18A) configured to receive, from another power supply apparatus (1810 or 1800, fig. 18A) information on a wireless system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the power supply apparatus as taught by Lee with the power supply apparatus of Pabbisetty in utilize an additional device for detection of wireless signals.
Regarding Claim 10, the combination of Pabbisetty and Lee teaches all of the limitations of Claim 9 and further teaches wherein: the information on the first wireless system comprises information indicative of at least one of a position or a direction where a wireless device in the first wireless system exists, and the power transmission controller is configured to determine the transmission direction based on the at least one of the position or the direction (refer to [0058]-[0059] of Pabbisetty).
Regarding Claim 11, the combination of Pabbisetty and Lee teaches all of the limitations of Claim 9 and further teaches wherein: the information on the wireless system comprises information indicative of a type of the first wireless system, and the power transmission controller is configured to determine at least one of the transmission time, the transmission direction, the power level, or the frequency based on the type (refer to [0066]-[0068] of Pabbisetty).
Regarding Claim 12, the combination of Pabbisetty and Lee teaches all of the limitations of Claim 9 and further teaches wherein the information on the wireless system comprises information indicative of a received signal level of a wireless signal received by the another power supply apparatus, and the power transmission controller is configured to determine at least one of the transmission time and the power level based on the received signal level (refer to [0066]-[0068] of Pabbisetty).
Regarding Claim 13, the combination of Pabbisetty and Lee teaches all of the limitations of Claim 9 and further teaches wherein the information on the wireless system comprises information indicative of a received signal level of a wireless signal received by the another power supply apparatus, and the power transmission controller is configured to determine at least one of the transmission time and the power level when the received signal level exceeds a threshold value (refer to [0066]-[0068] of Pabbisetty).
Regarding Claim 14, the combination of Pabbisetty and Lee teaches all of the limitations of Claim 9 and further teaches another receiver configured to receive a wireless signal that is exchanged in another wireless system to which neither the power supply apparatus nor the another power supply apparatus belongs; an analyzer configured to analyze the wireless signal and generate information on the another wireless system; and a transmitter configured to transmit the information on the another wireless system to the another power supply apparatus (refer to [0058]-[0059] of Pabbisetty and 1800 and 1810, fig. 18A of Lee).
Regarding Claim 15, Pabbisetty teaches a power supply apparatus comprising: 
a power transmission controller (105, fig. 5) configured to transmit a power transmission signal (beam-like electromagnetic wave  10a, fig. 2) for power supply; 
a receiver (104, fig. 5) configured to receive a wireless signal (The receiving module 104 receives the feedback information (first information) transmitted from the measurement device 50 via the second communication device 16, refer to [0052]) exchanged in a wireless system (service area including wireless communication devices, fig. 2 and refer to [0093]) to which neither the power supply apparatus nor another power supply apparatus belongs, the wireless system being a wireless system other than a power supply system.
Pabbisetty further teaches an analyzer (502 part of measurement device 50, fig. 6 and refer to [0058]) configured to analyze the wireless signal and generate information on the wireless system and a transmitter (503, fig. 6 and refer to [0059])configured to transmit the information on the wireless system to another apparatus, however is silent wherein the analyzer is part of the power supply apparatus.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the analyzer and transmitter with the power supply apparatus to increase the functionality of the power supply apparatus while minimizing the components required.
Pabbisetty is silent regarding transmitting information to another power supply apparatus.
Lee teaches transmitting information to another power supply apparatus (1800 and 1810, fig. 18A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the power supply apparatus as taught by Lee with the power supply apparatus of Pabbisetty in utilize an additional device for detection of wireless signals.
Regarding Claim 16, the combination of Pabbisetty and Lee teaches all of the limitations of Claim 9 and further teaches wherein the first wireless system is a system for one of a wireless LAN, an electronic toll collection system (ETC), broadcast, a meteorological radar, amateur radio, satellite communication, a robot, and a portable phone (refer to [0030] of Pabbisetty).
Regarding Claim 17, the combination of Pabbisetty and Lee teaches all of the limitations of Claim 14 and further teaches wherein the another wireless system is a wireless system other than a power supply system (refer to [0030] of Pabbisetty).
Regarding Claim 18, the combination of Pabbisetty and Lee teaches all of the limitations of Claim 17 and further teaches wherein the wireless system is a wireless communication system (refer to [0030]-[0036] of Pabbisetty).
Regarding Claim 19, the combination of Pabbisetty and Lee teaches all of the limitations of Claim 15 and further teaches wherein the wireless system is a wireless communication system (refer to [0030]-[0036] of Pabbisetty).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
12 December 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836